 

Exhibit 10.4

 

[SUMMIT LETTERHEAD]

 

[      ], 2019

 

Via Electronic Email

 

[Holder’s email address]

 

Ladies and Gentlemen:

 

Reference is made to (i) that certain the Warrant Amendment and Exercise
Agreement, dated as of [ ], 2019, the date on which the Holder’s (as defined
below) Exercise (as defined below) was received (the “Warrant Amendment
Agreement”), by and between Summit Wireless Technologies, Inc., a Delaware
corporation (the “Company”), and the holder named on the signature page attached
hereto (the “Holder”); (ii) a repriced common stock purchase warrant held by the
Holder to purchase an aggregate of [ ] shares (the “Repriced Warrant”) of common
stock, par value $0.0001 per share, of the Company (the “Common Stock”) as well
as the previously exercised common stock purchase warrant for [_____] shares
(the “Original Warrant”); and (iii) the registered direct offering by the
Company on October 16, 2019 of up to 2,5000,000 shares of Common Stock (the
“Offering”).

 

The undersigned parties hereby agree and acknowledge, in full and complete
satisfaction of all claims that the Holder made or could have made against the
Company arising in connection with the Original Warrant, the Repriced Warrant,
and the Warrant Amendment Agreement (collectively, the “Transaction Documents”),
the following:

 

1.                  In consideration for the Holder’s release of such claims
against the Company pursuant to the Transaction Documents, the Company shall,
subject to approval by the Company’s board of directors, issue to the Holder [ ]
shares of Common Stock, the aggregate value of which represents the difference
between the value of the payment that was made by the Holder to the Company upon
exercise of the Original Warrant (the “Exercise”) at its exercise price of $0.80
and the payment that would have been made by the Holder to the Company upon
exercise of the Original Warrant at $0.70 per share, using the price of the
shares of Common Stock offered to investors in the Offering.

 

2.                  Exhibit A attached hereto correctly states all shares of
Common Stock and other securities of the Company held by the Holder as of the
date of this letter.

 



1

 

 

In addition, the undersigned parties hereby agree that Section 2.1(c) of the
Warrant Amendment Agreement, which requires the Company to file a registration
statement on Form S-3 to register all shares of Common Stock received by the
Holder upon exercise of any “Warrant” (as defined in the Warrant Amendment
Agreement) and all shares of Common Stock issuable upon exercise of any Original
Warrant (as defined in the Warrant Amendment Agreement) by November 4, 2019, is
hereby amended to replace “November 4, 2019” with “November 18, 2019”. Except as
otherwise expressly provided herein, the Warrant Amendment Agreement is, and
shall continue to be, in full force and effect and is hereby ratified and
confirmed in all respects. To the extent there is any inconsistency between the
provisions of the Warrant Amendment Agreement and this letter, the provisions of
this letter shall control and be binding.

 

For the avoidance of doubt nothing contained in this letter constitutes an
amendment, modification or waiver of any of the provisions of any of the
Transaction Documents, which remain in full force and effect.

 

This letter shall be governed by the laws of the state of New York, without
giving effect to the principles of conflicts of law thereof or of any other
jurisdiction. This letter may not be amended except in a writing signed by each
of the parties hereto. The undersigned parties acknowledge that this letter has
been negotiated, executed, and delivered in the State of New York and is to be
wholly performed within New York, and each of the undersigned party’s actions in
connection with the negotiation, execution, and delivery of this letter
constitutes transacting business in New York.

 

Kindly confirm your agreement with the above by signing in the space indicated
below and by PDFing a partially executed copy of this letter to the undersigned,
and which may be executed in identical counterparts, each of which shall be
deemed an original but all of which shall constitute one and the same agreement.
In the event that any signature is delivered by electronic mail or similar
transmission, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile signature page were an original thereof.

 

[Signature page follows]

 



2

 

 



    Very truly yours,             SUMMIT WIRELESS TecHNOLOGIES, Inc.            
By:           Name: George Oliva       Title: Chief Financial Officer        
Agreed and Accepted:               Holder:               [HOLDER]              
By:                                            Name:         Title:      

 



3

 

 

Exhibit A

 

Holder’s name  Shares of Common
Stock owned as of October 31,
2019*  Warrant Shares
Unexercised as of
October 31, 2019  Shares of Common
Stock to be issued to
Holder pursuant to
Section 1(b) of this letter [____]  [____]  [____]  [____]

 

* Includes [____] warrant shares exercised on [____]

 



4

 